Citation Nr: 0026860	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  00-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for sensorineural 
hearing loss of the left ear, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
right ear.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from August 1975 to May 1980.

In the veteran's substantive appeal, dated and received in 
May 2000, the veteran indicated that he desired a hearing at 
his local regional office (RO) before a member of the Board 
of Veterans' Appeals (Board).  Thereafter, in a letter dated 
in August 2000, the Board sought clarification as to whether 
the veteran still wanted to attend a hearing before the 
Board, and advised the veteran that if he did not respond to 
the letter within thirty days from the date of the letter, 
the Board would assume that he continued to want a hearing 
before a member of the Board at the RO.  The record does not 
reveal that the appellant has responded to the Board's August 
2000 correspondence.  Consequently, the Board has no option 
but to conclude that the veteran still desires a hearing 
before a member of the Board at his local RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board in San Diego, California, in the 
order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West Supp. 2000); 64 Fed. 
Reg. 53,302 (2000) (to be codified at 
38 C.F.R. §§ 19.75, 20.704). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


